DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al (US 2009/0243983; hereinafter Ohashi), in view of Nho et al (US 2018/0075798; hereinafter Nho).
•	Regarding claim 1, Ohashi discloses a method of operating a light emitting diode (LED) display (figure 8), the method comprising: 
calculating a common voltage charge of a line of pixels in the LED display (¶s 92 and 93), the common voltage charge comprising a difference between a first line of pixels and a second line of pixels (¶s 92 and 93); 
determining if the calculated common voltage charge exceeds a predetermined threshold (¶ 102); 
when the common voltage charge exceeds the predetermined threshold: 
generating a common voltage charge map to identify one or more subpixels of the line of pixels affected by the common voltage charge imbalance (¶s 100 and 101); and 
generating a voltage correction charge based at least in part on a difference between a common voltage charge and an ideal common voltage charge (¶ 102); and 
applying the voltage correction charge to the one or more regions of the display containing the one or more affected subpixels (¶ 102).
However, Ohashi fails to disclose the step of applying a filter.
	In the same field of endeavor, Nho discloses the steps of:
applying a filter on the common voltage charge to identify one or more regions where the common voltage charge is imbalanced (¶s 562 and 563, in view of ¶s 528-531); 
generating a common voltage charge map to identify one or more subpixels of the line of pixels affected by the common voltage charge imbalance (¶s 528-531); and 
generating a voltage correction charge based at least in part on a difference between a common voltage charge and an ideal common voltage charge (¶s 528-531); and 
applying the voltage correction charge to the one or more regions of the display containing the one or more affected subpixels (¶s 528-531).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Ohashi according to the teachings of Nho, for the purpose of allowing for reduced power consumption and increased response times (¶ 528).
•	Regarding claims 3 and 4, Ohashi, in view of Nho, discloses everything claimed, as applied to claim 1.  However, Ohashi fails to disclose the additional details of zones.
	In the same field of endeavor, Nho discloses where: 
Claim 3:	the method further comprises: 
	determining a plurality of zones for the LED display (¶s 325 and 326), 
	each zone comprises a portion of a plurality of lines of LEDs for the display (¶s 325 and 326) and 
	the common voltage charge is consistent within the zone (at least suggested by “[i]t should be noted that each of the group 428 size and/or dimensions and/or the subsets of the group 428 chosen can be dynamically and/or statically selected” in ¶s 325 and 326).
Claim 4:	the method further comprises: 
	determining voltage correction value for a zone of the plurality of zones (¶s 305-308); [and]
	applying the voltage correction value to the zone (¶s 305-308).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Ohashi according to the teachings of Nho, for the purpose of allowing for reduced power consumption and increased response times (¶ 528).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi, in view of Nho, and further in view of Jinta et al (US 2014/0035974; hereinafter Jinta).
•	Regarding claims 7 and 8, Ohashi, in view of Nho, discloses everything claimed, as applied to claim 1.  However, Ohashi, in view of Nho, fails to disclose the details of a LED pattern.
	In the same field of endeavor, Jinta discloses where:
Claim 7:	a LED pattern comprises N LEDs on and M LEDs off (figures 7A and 7B and ¶s 80-83), 
	N and M are non-zero integer values (figures 7A and 7B and ¶s 80-83). 
Claim 8:	N is one and M is one (figures 7A and 7B and ¶s 80-83).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Ohashi, as modified by Nho, according to the teachings of Jinta, for the purpose of reducing a possibility of a reduction in image quality (¶s 81-83).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi, in view of Nho, and further in view of Kobayashi (US 2019/0129209).
•	Regarding claims 7 and 9, Ohashi, in view of Nho, discloses everything claimed, as applied to claim 1.  However, Ohashi, in view of Nho, fails to disclose the details of a LED pattern.
	In the same field of endeavor, Kobayashi discloses where:
Claim 7:	a LED pattern comprises N LEDs on and M LEDs off (¶s 53-55 and figure 6; where each color is displayed within its own subframe), 
	N and M are non-zero integer values (¶s 53-55 and figure 6). 
Claim 9:	N is one and M is three (¶s 53-55 and figure 6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Ohashi, as modified by Nho, according to the teachings of Kobayashi, for the purpose of enabling a positive display (color image display), a negative display, and a transparent display to be performed at the same time within the same screen (¶ 53).

Allowable Subject Matter
Claims 10-20 are allowed.
Claims 2, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claim 2, the steps of “storing the Red, Green, Blue color values using a transformation matrix; determining a common voltage settling error map for each pixel in the first column; comparing the common voltage settling error map to a stored correction map for the first column to calculate a pixel specific correction; and generating the pixel specific correction”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
b.	In claim 5, the step of “determining a scaling factor for each zone of the plurality of zones, wherein the scaling factor is based at least in part on a distance from the each zone to a common voltage buffer”, in combination with all the remaining limitations in the claim and all the limitations in claims 1 and 3.
c.	In claim 6, the step of “searching the matrix of charge values for a predetermined toggle pattern to identify one or more second regions of subpixels exhibiting the predetermined toggle pattern, wherein the identified one or more second regions comprise the one or more regions in which the common voltage charge is imbalanced”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
d.	In claims 10 and 16, where “providing commands for rerouting an electrical charge to the one or more subpixels in the identified one or more subpixels to a second set of subpixels for a neighboring pixel of the one or more identified regions of subpixels” (as found in claim 10 and similarly found in claim 16), in combination with all the remaining limitations in each claim.
e.	Claims 11-15 and 17-20 are allowed based on their dependence from one of claims 10 and 16.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Lu et al (US 2016/0071487) disclose the concept of compensating a displayed image based on zones (see at least figure 1).
b.	Zhang et al (US 2018/0336863) disclose correcting a nonuniform VCOM based on a desired voltage, a measured voltage, and a lookup table (see at least ¶ 55).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        06/10/2022